Citation Nr: 1146953	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-35 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1988.  In a February 2007 administrative decision, the RO determined that the Veteran's period of service from March 26, 1985 to March 4, 1988, was dishonorable for VA purposes and is a bar to the receipt of VA benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida, Department of Veterans' Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for hepatitis C, general anxiety disorder, and bipolar disorder.  

In July 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In November 2009, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to service connection for chronic headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the June 2010 private medical statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's hepatitis C was diagnosed many years after service and it is less likely than not related to service or to any aspect thereof, including inoculations received in service.  

3.  Service connection is not in effect for any disability, and there is no competent and probative evidence of a nexus between the Veteran's acquired psychiatric disorder and his military service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

2.  An acquired psychiatric disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the May 2006 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claims are being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, private medical records, and records from the Social Security Administration (SSA).  VA also provided the Veteran with a VA examination in connection with his claim for service connection for hepatitis C.  The VA physician reviewed the Veteran's medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA medical opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Regarding the Veteran's acquired psychiatric disorder claim, a VA medical opinion is not needed.  There is no competent and credible evidence suggesting a nexus between the Veteran's disorder and service, and as will be explained below, service connection is not in effect for any disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  No further action in this regard is needed.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998.  No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

Under 38 C.F.R. § 3.310 service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It is acknowledged that the Veteran is competent to report about what he experienced, for example, he is competent to discuss his experience of receiving inoculations during service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his hepatitis C was incurred during his military service.  At the July 2009 hearing, the Veteran testified that he believes he contracted hepatitis C through inoculations and possibly even dental work when he was in boot camp in 1977.  He further added that his current psychiatric disorder is a result of his hepatitis C.  The Veteran asserts that service connection is warranted for hepatitis C and his acquired psychiatric disorder.  

As an aside, the Veteran served on active duty in the United States Navy from November 18, 1977 to March 25, 1985, and received an honorable discharge.  The Veteran also served from September 18, 1985 to March 4, 1988, but received a discharge under dishonorable conditions.  As such, because the period from September 18, 1985 to March 4, 1988, was issued under dishonorable conditions and is considered a bar to payment of VA benefits, a disability which may have occurred during this time period is not eligible for VA benefits.  See the February 2007 VA administrative decision; 38 C.F.R. § 3.120 (2011); Cropper v. Brown, 6 Vet. App. 450, 452 (1994). 

Service treatment records reflect no complaints, findings, or treatment associated with hepatitis C.  Upon enlistment into service, the Veteran indicated that he had previously VD (venereal disease) - syphilis, gonorrhea, etc., depression or excessive worry, and was hospitalized for a gunshot wound.  See the November 1977 report of medical history.  Clinical evaluation of the Veteran's endocrine system and psychiatric testing was normal, as reflected on the November 1977 examination report.  Additionally, urinalysis testing was negative and serology testing was non-reactive.  The examining physician specified that the Veteran had gonorrhea in the past, a left upper arm skin graft for a burn during his childhood, and a gunshot wound in the thigh.  Laboratory testing conducted in October 1981 showed an elevated ALT (alanine aminotransferase) level of 55.  Upon discharge from service, clinical evaluation of the Veteran's endocrine system and psychiatric testing was normal, as noted on the February 1988 report of medical examination at separation.  Urinalysis testing was negative; however serology revealed reactive results.  Service personnel records show problems with alcohol in 1985, with a physical alcohol consultation being conducted at a naval hospital in May 1985.  It was also noted that the Veteran received several disciplinary actions for being intoxicated and using marijuana during his military service.  

After discharge from service, post service treatment records reflect complaints, treatment, and a diagnosis for hepatitis C.  Specifically, in November 2003, private treatment records show that the Veteran was evaluated for his hepatitis C.  It was noted that he had a history of alcohol abuse and stopped drinking approximately ten years ago.  The November 2003 private treatment note also indicates that his wife has hepatitis C as well, but is not undergoing any treatment for the disability.  Laboratory findings reflected hepatitis C genotype 1b and a high viral load.  There were normal live enzymes except for gamma GT, and the private physician concluded that the etiology of the hepatitis C was questionable as the Veteran stopped drinking more than 10 years ago.  In January 2004, a liver biopsy showed chronic hepatitis C with stage III fibrosis, with no response to Pegasys and Co-Pegasys treatment.  In June 2005, the Veteran admitted to a private physician that he was very "wild" in the Navy with regard to women and drinking.  He reported that "[a]lchol and women caused [his] hepatitis."  


In April 2009, the Veteran was afforded a VA examination.  The Veteran reported to the VA examiner that he was told in the 1990s during a blood donation that he may have been exposed to hepatitis.  He informed the examiner that he underwent formal testing for hepatitis C in 2003, and his wife was diagnosed with hepatitis C as well.  He stated that he believes he may have passed it on to her; however, the VA examiner noted that medical records indicate her probable risk factor as being a blood transfusion.  He admitted to drinking heavily for approximately ten years, but denied having any tattoos, snorting cocaine, intravenous drug use (IVDU), body piercings, or blood transfusions.  After a physical examination of the Veteran, the VA examiner diagnosed him with chronic hepatitis C.  She opined that the Veteran's hepatitis C is "less likely as not" caused by or a result of military service.  In reaching her conclusion, the VA examiner noted that his service treatment records are silent for hepatitis C while on active duty, and he never experienced an acute episode of hepatitis symptoms before, during, or after service.  She acknowledged the one elevated ALT level of 55 in 1981 while in service, but attributed this to possibly a chronic condition from a pre-service exposure.  She also concluded that his viral serologies reveal past exposure to hepatitis B, which could also be related to the mild ALT elevation.  The examiner stated that it is biologically plausible for hepatitis C to be transmitted by a jet injector, but there is no objective evidence of this being the case, and more importantly, the Veteran has many other risk factors for hepatitis C, which include heavy alcohol use, spouse with hepatitis C, unprotected sex, and unknown circumstances surrounding the pre-service gunshot wound.  

In support of his claim, the Veteran submitted several private medical statements, which discuss the possible etiology of his hepatitis C.  In an August 2008 statement, A.O. M.D., the Veteran's primary physician, stated that the Veteran has no risk factors for liver disease other than the multiple injections he received while in service.  He opined that there is a medical nexus between the injections and his hepatitis C because the usual time from hepatitis C contraction and cirrhosis coincides with the time the Veteran developed his liver disease.  In a second private medical statement, Dr. A.O. concluded that it was as "least as likely as not" that the Veteran's chronic hepatitis C was caused by or a result of the multi-use gun injectors during his military service.  He explained that review of the service treatment records showed multiple injections during boot camp in 1977.  He stated that if the multi-use gun injectors were not properly sanitized between injections on each recruit, it is "conceivable" that the Veteran's disease could be related to the multi-use jet gun.  See the May 2010 private medical statement.  

In a February 2010 private medical statement, A.R., M.D., concluded that it is conceivable that the hepatitis C virus spreaded to the Veteran if any of the recruits or military service personnel with hepatitis C at that time were immunized using the same needle.  He further added that it was difficult for him to state clearly the reason of the Veteran's hepatitis C and difficult to rule out the same.  

In a May 2010 private medical statement, B.C., M.D. concluded that the Veteran likely became infected with hepatitis C virus (HCV) during his military service due to the air gun vaccinations and shared razors.  He explained that the October 1981 in-service blood test was indicative of a liver injury and that this was very likely related to his hepatitis C infection.  

The Board acknowledges the private medical statements described above, but do not find them to be probative.  First, there is no indication that Dr. A.R. reviewed the Veteran's claims file prior to reaching his conclusion.  Second, and more importantly, all three physicians failed to consider the Veteran's other reported risk factors contained within the claims file.  As previously mentioned, the Veteran consumed alcohol excessively while in the military, as reflected in personnel records and admitted by him while receiving medical treatment after discharge from service.  He also admitted to engaging in unprotected sex while in service and stated that "women" caused his hepatitis C.  His spouse has hepatitis C with a questionable etiology, and finally, the circumstances surrounding the gunshot wound injury prior to service remain unknown.  These risk factors were not discussed nor recognized in any of the private physicians' statements described above.  

To the contrary, the Board finds that the VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions, based her opinion on a review of the Veteran's claims folder, including the most pertinent evidence therein, discussed the Veteran's multiple risk factors for hepatitis C contained in the claims file, and provided an extremely detailed rationale for her opinion.  Thus, the Board finds that the Veteran's hepatitis C is not related to his military service.  

With regard to the Veteran's remaining claim, service connection is not warranted for the Veteran's acquired psychiatric disorder, to include as secondary to hepatitis C.  Because the Veteran has not been granted service connection for hepatitis C, his claim of entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to hepatitis warrants no further consideration.  The claim must be denied as a matter of law.  38 C.F.R. § 3.310.  

The Board now turns to whether service connection is warranted on a direct basis for the Veteran's acquired psychiatric disorder.  As mentioned previously, the Veteran indicated that he had depression or excessive worry on his November 1977 report of medical history upon enlistment; however, psychiatric testing was normal at the November 1977 entrance examination.  Similarly psychiatric testing was again normal, as reflected on the February 1988 report of medical examination at separation.  Service treatment records reflect no complaints, treatment, or diagnosis of an acquired psychiatric disorder.  

Post service treatment records reflect treatment for a psychiatric disorder beginning in 2005.  In June 2005, the Veteran visited a private psychiatrist with complaints of having a life threatening disease, which has caused symptoms of depression and fatigue constantly.  After mental status testing, the Veteran was diagnosed with bipolar disorder.  In August 2005, the Veteran was assessed with major depressive disorder.  The Board notes that none of the treatment records state that the Veteran's acquired psychiatric disorder is related to his military service. 

In fact, based upon the evidence in the claims file, the first time the Veteran's psychiatric disorder is shown is in 2005, which is many years following the Veteran's discharge from service.  There is no objective medical evidence of record of the Veteran's psychiatric disorder being incurred during his military service or immediately thereafter.  In this regard the Board also notes that the absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (negative evidence to mean that "which tends to disprove the existence of an alleged fact").  Given the service treatment records, the absence of complaint or treatment until many years after service, and the absence of any medical evidence relating the Veteran's acquired psychiatric disorder to service, the Board finds that the evidence weighs against the Veteran's claim.  

In addition to the foregoing, no medical professional has provided competent medical evidence linking the Veteran's acquired psychiatric disorder to his active service, and the Veteran has not alluded to the existence of any such opinion.  Thus, with no evidence of a nexus between an acquired psychiatric disorder and service, service connection for an acquired psychiatric disorder is not warranted. 

The Board is aware of the Veteran's contentions that his hepatitis C and acquired psychiatric disorder are somehow etiologically related to service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, both hepatitis C and an acquired psychiatric disorder require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology, and the Veteran does not have any specialized training in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for entitlement to service connection for hepatitis C and an acquired psychiatric disorder, to include as secondary to hepatitis C, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


